Citation Nr: 0906914	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a notice of disagreement was timely filed with a 
rating decision by the RO, dated in December 2002, denying 
the Veteran's application to reopen the previously denied 
claim of service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1973 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

After the issuance of the statement of the case in November 
2008, the Veteran did not file a substantive appeal in order 
to perfect the adverse determination by the RO in September 
2000, denying the Veteran's application to reopen the 
previously denied claim of service connection for residuals 
of pneumonia; and the question of whether a notice of 
disagreement was timely filed with a rating decision by the 
RO, dated in December 2002, denying the Veteran's application 
to reopen the previously denied claim of service connection 
for residuals of pneumonia, is not relevant to whether there 
was a pending appeal.   


CONCLUSION OF LAW

The Veteran did not perfect an appeal of the adverse 
determination by the RO in September 2000, denying the 
Veteran's application to reopen the previously denied claim 
of service connection for residuals of pneumonia; and the 
Board lacks appellate jurisdiction to review the adverse 
decision by the RO.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.200, 20.302 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

On the question of whether the Veteran perfected an appeal of 
the denial of the Veteran's application to reopen the 
previously denied claim of service connection for residuals 
of pneumonia, as the facts are not dispute, the law is 
dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an adverse decision in August 1999, the RO denied the 
Veteran's application to reopen the previously denied claim 
of service connection for residuals of pneumonia.  In 
September 2000, the RO notified the Veteran that he had to 
submit new and material evidence to reopen the claim.  In 
December 2000, the Veteran filed a notice of disagreement 
with the denial of service connection for residuals of 
pneumonia.  

The RO took no further action in response to the notice of 
disagreement until April 2007, when the RO readjudicated the 
claim.  In November 2008, the RO furnished the Veteran a 
statement of the case, addressing the claim, but the Veteran 
did not perfect an appeal of the claim by filing a 
substantive appeal, and the rating decision of April 2007 
became final by operation of law.  Also as the appeal was not 
perfected, the Board lacks appellate jurisdiction to review 
the claim.  38 U.S.C.A. § 7105 and 38 C.F.R. § 20.200; contra 
Myers v. Principi, 16 Vet. App. 228 (2002) (Where the RO 
never took further action in response to an application to 
appeal, the RO decision did not become final for purposes of 
effective date determination). 


Because an appeal was initiated in December 2000 with the 
timely filing of the notice of disagreement to the RO's 
determination in September 2000, the denial of the claim to 
reopen in December 2002 was not relevant to the continued 
appellate status of the claim. 

As there can be only one valid notice of disagreement to a 
rating decision and as the Veteran had already initiated an 
appeal of the September 2000 determination by the RO, there 
remains no question of fact or law on whether a notice of 
disagreement was timely filed with a rating decision by the 
RO, dated in December 2002, denying the Veteran's application 
to reopen the previously denied claim of service connection 
for residuals of pneumonia as the appeal was already pending.  

For this reason, the appeal of whether a notice of 
disagreement was timely filed with a rating decision by the 
RO, dated in December 2002, denying the Veteran's application 
to reopen the previously denied claim of service connection 
for residuals of pneumonia, is dismissed. 

And because the Veteran did not file a substantive appeal, 
following the issuance of the statement of the case, in 
November 2008, the Board lacks appellate jurisdiction to 
review the adverse determination by the RO in September 2000, 
denying the Veteran's application to reopen the previously 
denied claim of service connection for residuals of 
pneumonia.

ORDER

The appeal of the question of whether a notice of 
disagreement to the rating decision of December 2002 by RO, 
denying the application to reopen the previously denied claim 
of service connection for residuals of pneumonia, is 
dismissed. 


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


